Citation Nr: 0523826	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for poor circulation.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to April 1966.  Service aboard an aircraft carrier in the 
Tonkin Gulf is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran requested a Travel Board 
hearing when he submitted a VA Form 9 perfecting his appeal.  
The Board also notes that the veteran withdrew his request 
for a hearing in a communication received in May 2004.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus attributable 
to military service.

2.  The veteran does not have disease causing shortness of 
breath attributable to military service.  

3.  The veteran does not have a current diagnosis of poor 
circulation.

4.  The veteran does not have a current diagnosis of sleep 
apnea.


CONCLUSIONS OF LAW

1.  The appellant does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).

2.  The appellant does not have shortness of breath that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The appellant does not have poor circulation that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The appellant does not have sleep apnea that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he has diabetes mellitus, type II, 
shortness of breath, poor circulation, and sleep apnea, all 
of which he believes are attributable to exposure to Agent 
Orange and his military service.  He also asserts that 
shortness of breath is due to asbestos exposure.

On the veteran's entry physical examination in September 
1962, the only defects noted related to defective vision.  
The evidence of record shows that the veteran served aboard 
an aircraft carrier in the Tonkin Gulf during the early years 
of the Vietnam conflict.  There is no evidence of record that 
he ever set foot ashore in the Republic of Vietnam.  The 
veteran avers that his ship transported Agent Orange while he 
was aboard.  Other than the veteran's contention, the record 
contains no evidence of this, and there is no evidence of 
record that he ever came into contact with Agent Orange or 
any other herbicide while aboard ship.  

The veteran's service medical records (SMRs) are of record, 
and they show only one complaint, in January 1963, of a 
"sore side," which could be related to any of these issues.  
This complaint was made at the Naval Air Station (NAS) North 
Island in San Diego, California dispensary, shortly after the 
veteran completed basic training, and before deployment to 
Southeast Asia.  No diagnosis was given.  The examiner noted 
minimal tenderness along the costal margin, and noted that 
the veteran looked good and did not appear to be ill.  
Routine chest x-rays given in 1962, 1963, 1964, and 1965 were 
all reported to be negative.  The SMR showed no complaints of 
diabetes, shortness of breath, poor circulation, or sleep 
apnea.  The report of physical examination given at the time 
of the veteran's release from active duty showed, as the 
veteran's only physical defect, hypertrophic tonsils.  

The veteran informed the RO that all of his medical records 
were held either by his private physician, or by the VA 
Medical Center (VAMC) Omaha, Nebraska system.  Those records 
were obtained and are of record.  A private treatment record 
dated in February 1994 noted that the veteran was diagnosed 
with diabetes mellitus, type II; subsequent private and VA 
treatment records verify that diagnosis.  The only other 
diagnosis provided by the private medical records is that of 
prostatitis, which is not at issue in this appeal.  

The veteran's VA treatment records show no complaints or 
diagnosis of, or treatment for, poor circulation or sleep 
apnea.  A VA treatment note dated in October 2002 noted that 
the veteran denied any chest pain or shortness of breath.  On 
examination, his lungs were clear to auscultation 
bilaterally.  

In his notice of disagreement (NOD), the veteran added that, 
while serving aboard his assigned ship, he worked in the 
boiler/engine room as a machinist's mate, and had "excessive 
exposure to asbestos during this time."  In response to a 
March 2004 query from the RO, the veteran added that his 
exposure to asbestos came about because all of the pipes in 
the engine room were wrapped with asbestos.  As a result of 
this additional theory for the etiology of his averred 
shortness of breath, the veteran was afforded a VA 
respiratory examination given in April 2004.

The examiner noted the veteran's history as provided by him 
and by the veteran's file.  The veteran complained that when 
he walked about 100 yards he became winded.  The veteran was 
reported as not being asthmatic, not taking any treatment for 
the lungs, and never being hospitalized for lung problems.  
On examination, the veteran's chest was clear.  A chest x-ray 
was negative, and the examiner noted that an x-ray taken in 
1999 was unremarkable.  Pulmonary function testing showed an 
FVC of 88 percent, FEV1 of 88 percent, FEV1/FVC of 78 
percent, and a DLCO of 70.  The examiner noted that there was 
nothing of record showing pulmonary asbestosis in the 
veteran.  Addenda to the examination confirmed the normal 
chest x-ray, as well as the formal PFT interpretation which 
showed mild airflow obstruction, normal lung volumes, and 
minimally reduced diffusion capacities.  The examiner's 
conclusion was that, while the veteran appeared to have some 
shortness of breath with activity, he did not appear to have 
any specific pulmonary asbestosis changes in his lungs.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A.  Diabetes

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if they have become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); 3.309(a) (2004).

The record shows no treatment for or diagnosis of diabetes 
mellitus during the veteran's military service or within one 
year of release from active duty.  Additionally, there is no 
medical opinion evidence that attributes the onset of 
diabetes to the veteran's period of military service.  Thus, 
there is no basis on which to grant direct service 
connection.  38 C.F.R. §§ 3.303, 3.304.

Nevertheless, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The list of diseases for 
which service connection may be presumed to be due to an 
association with herbicide agents includes type 2 diabetes 
mellitus (also known as type II diabetes mellitus or adult-
onset diabetes).  For service connection to be granted for 
type 2 diabetes mellitus due to an association with herbicide 
agents, it must be manifested to a degree of 10 percent or 
more at any time after service.  See C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The record shows that the veteran was first diagnosed with 
type II diabetes mellitus nearly 30 years after leaving 
military service, and is currently diagnosed with diabetes 
mellitus, type II, as shown by the evidence of record.  As 
noted above, a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Service in Vietnam 
requires duty or visitation to Vietnam.  38 C.F.R. § 3.307.  
Here, there is no evidence of record showing that the veteran 
actually set foot in Vietnam, as is required.  The evidence 
of record indicates that the veteran served aboard a ship in 
the Tonkin Gulf, but not ashore in Vietnam.  The veteran does 
not claim to have actually been in Vietnam.  The Board thus 
concludes that the veteran never actually set foot ashore in 
Vietnam.

An opinion of the VA General Counsel holds that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered "service in the Republic of Vietnam" for 
purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  This is consistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. § 3.307, which 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii) (emphasis added).  Thus, presumptive 
exposure to herbicide agents in Vietnam requires duty or 
visitation in Vietnam, that is, to have actually set foot 
ashore in Vietnam.  

The Board recognizes the veteran's frustration with the 
requirement that he must have actually set foot ashore in 
Vietnam in order to have the statutory presumption of 
exposure work in his favor.  However, the Board is bound by 
precedential opinions issued by the VA General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
Thus, since VAOPGCPREC 27-97 mandates that, absent having 
actually been ashore in Vietnam, service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
service in the Republic of Vietnam for the present purposes, 
the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents. 

Since the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents, the provisions of 38 U.S.C.A. 
§ 5107 (benefit of the doubt) are not for application here.  

The veteran also avers that his ship transported Agent 
Orange, implying that he was thereby exposed to herbicide 
agents.  However, other than the veteran's unsubstantiated 
contention, there is no evidence of record that the veteran's 
ship transported herbicide agents.  Even if it were to be 
conceded that the veteran's ship transported herbicide 
agents, there is no evidence that the veteran was in fact 
exposed to these agents while aboard ship.  Merely being 
aboard a large ship carrying herbicides in sealed containers 
would not constitute exposure to the chemicals.  Thus, there 
is no probative evidence of record which could support 
service connection for the veteran's diabetes mellitus, type 
II based on actual, as opposed to presumptive, exposure to 
herbicides.

In sum, there is no basis on which to award service 
connection for the veteran's diabetes mellitus, type II.

B.  Shortness of Breath

As noted, the veteran averred that he had shortness of breath 
which he believes is attributable to his military service and 
exposure to Agent Orange.  In addition to diabetes mellitus, 
type II, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Shortness 
of breath is not a disease for which service connection may 
be presumed to be due to an association with herbicide 
agents.  Thus, service connection on a presumptive basis for 
shortness of breath due to exposure to herbicides is not 
warranted.

The Board notes that shortness of breath is not, by itself, a 
disease or disorder, but is, rather, a symptom of an 
underlying disease or disability.  Thus, in order to prevail 
in this claim, there must be medical evidence of a current 
lung disease or disability.  As noted, the veteran also avers 
that he has shortness of breath due to exposure to asbestos 
while working in the engineering spaces aboard ship.  This 
suggests that asbestosis might account for a shortness of 
breath.

The clinical diagnosis of asbestosis requires both (1) 
radiographic evidence of parenchymal lung disease and (2) a 
history of exposure to asbestos.  M21-1, Part VI, 7.21(c) 
(August 19, 2002).  Radiographic changes indicative of 
asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (August 19, 2002).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1) (August 19, 
2002).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1, Part VI, 7.21(b)(2) (August 19, 2002).

Here, the veteran avers that he had "excessive exposure to 
asbestos" while aboard his ship.  Having worked in the 
ship's engine room while in service, it is possible that the 
veteran came into contact with asbestos, though the degree to 
which he was exposed is impossible to determine.  In any 
event, even if exposure to asbestos is conceded, the evidence 
does not show that the veteran has asbestosis or asbestos-
related disease, and this was specifically concluded by the 
VA examiner.  

On examination in April  2004, the veteran's chest was clear.  
A chest x-ray was negative (as, the Board notes, were all 
previous x-rays of record, beginning with several x-rays in 
service, and continuing to the present).  The examiner noted 
that while the veteran appeared to have some shortness of 
breath with activity, he did not appear to have any specific 
pulmonary asbestosis changes in his lungs.  Thus, while the 
veteran may have some shortness of breath, it is clear from 
the record that the veteran does not have a lung disorder 
caused by asbestos, nor is there any evidence of record that 
the veteran has a current diagnosis of any other lung disease 
or disability.  In short, while, as the VA examiner noted, 
the veteran may have some shortness of breath when he walks 
100 yards, he does not have a current diagnosis of any lung 
disorder.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  Accordingly, service-
connected for a lung disorder is not warranted.

C.  Poor circulation; Sleep apnea

As noted, service connection requires medical evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of an injury or disease, and medical evidence of 
a nexus between the current disability and the in-service 
disease or injury.  Here, there is no medical evidence of 
record of either poor circulation or sleep apnea.  The RO 
obtained and incorporated into the record all of the medical 
records identified by the veteran, and none of them contains 
any diagnosis relating to poor circulation or sleep apnea.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  Savage, supra.

The only evidence of record supportive of the veteran's claim 
that his current medical complaints are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion and diagnosis, by their very nature, require 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a layperson to describe any 
symptoms he may experience, he is not competent to provide 
medical opinion as to their etiologies.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against these claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claims, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, and in follow-up correspondence dated in 
March 2004. 

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what information VA would assist in obtaining on the 
veteran's behalf; and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence he had pertaining to his claim.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a Statement of the Case (SOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs, 
VA, and private treatment records.  In two letters to the RO, 
in August 2003 and March 2004, the veteran specifically told 
the RO that he had no additional evidence to support his 
claims.  Also, as noted above, the veteran was afforded a VA 
medical examination in support of one of his claim.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinion on the remaining 
questions, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no indication, except by way of unsupported 
allegation, that the veteran has poor circulation or sleep 
apnea, or that his diabetes may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for diabetes mellitus, 
shortness of breath, poor circulation, or sleep apnea is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


